Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 57, drawn to an isolated antibody or antigen-binding fragment thereof that binds macrophage scavenger receptor 1 (MSR1), classified in C07K.
II. Claims 9-56, 58, drawn to an antibody-drug conjugate, comprising the antibody or antigen-binding fragment thereof and a payload residue, classified in A61K.
III. Claims 59-64, drawn to a method of treating a proliferative disease, a metabolic disease, inflammation, a neurodegenerative disease or disease associated with glucocorticoid receptor signaling in a subject comprising administering to the subject an effective treatment amount of an antibody-drug conjugate, classified in A61P
IV. Claims 65-70, drawn to a method of preventing or treating bacterial infection, in a subject comprising administering to the subject an effective treatment amount of an antibody-drug conjugate, classified in A61P.
2. The inventions are distinct, each from the other for the following reasons. Inventions I–II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP §806.04, MPEP §808.01). In the instant case, the different inventions are drawn to completely different products, Invention I is drawn to an isolated antibody or antigen-binding fragment thereof that binds macrophage scavenger receptor 1 (MSR1), whereas Invention II is drawn to an antibody-drug 
3. Inventions III-IV are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP §806.04, MPEP §808.01). In the instant case, the different inventions are drawn to completely different methods: Invention III is drawn to a method of treating a proliferative disease, a metabolic disease, inflammation, a neurodegenerative disease or disease associated with glucocorticoid receptor signaling in a subject, whereas Invention IV is drawn to a method of preventing or treating bacterial infection, in a subject comprising administering to the subject. The two different methods are not interchangeable and require non-cohesive searches and considerations.
4. Invention II is related to Invention III as product and process of use. The invention can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP §806.05 (h)). In the instant case, the antibody-drug conjugate of Invention II may be used in a materially different process such as to treat bacterial infection.
5. Invention II is related to Invention IV as product and process of use. The invention can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that 
6. Invention I is an independent invention from Inventions III and IV. The different inventions are drawn to distinct product and method inventions.
7. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: (i). the inventions have acquired a separate status in the art in view of their different classification; (ii).  the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (iii).  the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
8. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not 

Species Election
9. This application contains claims directed to the following patentably distinct species. 
A. Species 
(i). various antibodies as recited in claims 4-8; 
(ii). various diseases as recited in claims 59-62 and 64;
(iii).various infections as recited in claims 66 and 68-70;  
(iv). various antibody-drug conjugates as represented in Formula (I) recited in claim 10,  Formula (IA) recited in claim 11, Formula (IB-1) recited in claim 12,  Formula (IB-2) recited in claim 13,  Formula (IC), Formula (ID), Formula (IE) recited in claim 14, Formula (LL1) recited in claim 15, and antibody-drug conjugates recited in claims 51-56; The election of species from claims 11-15 must be consistent with the election of species from claims 51-56.
(v). steroid payloads recited in claims 27-28; 
(vi). LXR modulators recited in claims 29-30, and 32-34; 
(vii). rifamycins recited in claims 35-37, 40, and 50;


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 9 is generic. 
B. Subspecies of species (iv)
Should Applicant elect the species of Formula (IA) recited in claim 11, Applicant is further requested to elect a subspecies from claim 17 (for AA’-AA2), claim 18 (for RG1 and RG2), claim 19 (for SP, SP1 and SP2), and claim 21. The election of subspecies from claims 17-19 must be consistent with the election of subspecies from claim 21. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                  Primary Examiner, Art Unit 1646
May 22, 2021